             Case 2:21-mj-00139-DJA Document 16
                                             15 Filed 04/21/21
                                                      04/20/21 Page 1 of 5




 1   NADIA AHMED
     Nevada Bar No. 15489
 2   SKLAR WILLIAMS PLLC
     410 S. Rampart Blvd. #210
     Las Vegas, NV 89145
 3   Phone: 702-360-6000
     Fax: 702-360-0000
 4   Email: nahmed@sklar-law.com
     Attorneys for the Defendant
 5
                                   UNITED STATES DISTRICT COURT
 6                                  FOR THE DISTRICT OF NEVADA

 7
     UNITED STATES OF AMERICA,                          Case No. 2:21-mj-00139-DJA
 8
                    Plaintiff,
 9                                                    ORDER
                                                       Stipulation to Continue Preliminary Hearing
                            v.
10                                                      (Second Request)
     KEION JOE’L CHERRY,
11
                    Defendant.
12

13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,

15   Acting United States Attorney; Lisa Cartier Giroux, Assistant United States Attorney; Kimberly

16   Sokolich, Assistant United States Attorney, representing the United States of America and Nadia

17   J. Ahmed, Esq., counsel for defendant Keion Joe’l Cherry, that the preliminary hearing in the

18   above captioned case, which is currently scheduled for April 26, 2021 at 4:00pm, be continued

19   and reset to a date and time convenient to the Court, but no sooner than sixty (60) days.

20          1.      Current counsel was appointed to replace prior counsel on March 2, 2021 (ECF No.

     14) and needs additional time to review discovery, to meet and confer with defendant, and to
21
     discuss hearing strategies in this case.
22
            2.      The government has provided counsel for the defendant with limited Rule 16 pre-
23
     indictment discovery. Counsel for the defendant requests additional time to review the discovery
24   and discuss it with her client prior to a preliminary hearing or indictment. Additionally, the parties
             Case 2:21-mj-00139-DJA Document 16
                                             15 Filed 04/21/21
                                                      04/20/21 Page 2 of 5




 1   are discussing a pre-indictment resolution that may resolve the matter without a preliminary

 2   hearing.

            3.       This continuance is not sought for purposes of delay, but to allow defense counsel
 3
     an opportunity to review discovery with her client and prepare for the preliminary hearing.
 4
            4.       The defendant is not detained and agrees to the continuance.
 5
            5.       Both counsel for the defendant and counsel for the government agree to the
 6   continuance.
 7          6.       Federal Rule of Criminal Procedure 5.1(d) provides that a magistrate judge may

 8   extend the time limits in Rule 5.1(c) with the defendant’s consent and upon a showing of good

 9   cause taking into account the public interest in the prompt disposition of criminal cases. Because

     the defendant requires time to review discovery with their client prior to the preliminary hearing,
10
     good cause exists to extend the time limits in Rule 5.1(c).
11
            7.       The time from April 26, 2021, to the new preliminary hearing date will be
12
     excludable under the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A), which
13   provides that the Court may exclude time arising from a continuance upon finding that the ends

14   of justice served by granting the continuance outweigh the best interests of the defendant and the

15   public in a speedy trial.

            8.       Denial of this request could result in a miscarriage of justice, and the ends of justice
16
     served by granting this request outweigh the best interest of the public and the defendants in a
17
     speedy trial.
18
            9.       The additional time requested by this stipulation is excludable in computing the
19   time within which the indictment must be filed pursuant to the Speedy Trial Act, Title 18, United
20   States Code, Section 3161(b), and considering the factors under Title 18, United States Code,

21   Section 3161(h)(7)(A) and (B)(i) and (iv).

22   ...

     ...
23
     ...
24
     ...

                                                        2
            Case 2:21-mj-00139-DJA Document 16
                                            15 Filed 04/21/21
                                                     04/20/21 Page 3 of 5




 1         10.    This is the second request to continue the preliminary hearing.

 2

 3         DATED this 20th day of April, 2021.

 4

 5   CHRISTOPHER CHIOU
     Acting United States Attorney
 6
     /s/ Lisa C. Cartier Giroux                         /s/ Nadia Ahmed
 7   LISA C. CARTIER GIROUX                             NADIA AHMED, Esq.
     Assistant United States Attorney                   Counsel for Defendant Anderson
 8
     /s/    Kimberly Sokolich
 9   KIMBERLY SOKOLICH
     Assistant United States Attorney
10   ...

11   ...

12   ...

13   ...

14   ...

15   ...

16   ...

17   ...

18   ...

19   ...

20   ...

21   ...

22   ...

23   ...

24   ...


                                                    3
              Case 2:21-mj-00139-DJA Document 16
                                              15 Filed 04/21/21
                                                       04/20/21 Page 4 of 5




 1                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                     )   Case No.: 2:21-mj-00139-DJA
                                                   )
                         Plaintiff,                )   Findings and Order on Stipulation
 4
                                                   )
 5      vs.                                        )
                                                   )
 6   KEION JOE’L CHERRY,                           )
                                                   )
 7                       Defendant.                )

 8
              Based on the pending Stipulation between the defense and the government, and good
 9   cause appearing therefore, the Court hereby finds that:
10            1.    Current counsel was appointed to replace prior counsel on March 2, 2021 (ECF No.

11                  14) and needs additional time to review discovery, to meet and confer with

12                  defendant, and to discuss hearing strategies in this case.

              2.    The government has provided counsel for the defendant with limited Rule 16 pre-
13
                    indictment discovery. Counsel for the defendant requests additional time to review
14
                    the discovery and discuss it with her client prior to a preliminary hearing or
15
                    indictment.
16            3.    To allow the defense time to review the discovery with their client prior to the

17                  preliminary hearing and with the defendant’s consent, the preliminary hearing in

18                  this case should be continued for good cause.

              4.    The defendant is not detained and agrees to the continuance.
19
              5.    Both counsel for the defendant and counsel for the government agree to the
20
                    continuance.
21
              6.    This continuance is not sought for purposes of delay, but to allow defense counsel
22                  an opportunity to review discovery with their client prior to a preliminary hearing
23                  or indictment.

24            7.    Denial of this request could result in a miscarriage of justice, and the ends of


                                                       4
            Case 2:21-mj-00139-DJA Document 16
                                            15 Filed 04/21/21
                                                     04/20/21 Page 5 of 5




 1                 justice served by granting this request outweigh the best interest of the public and

 2                 the defendants in a speedy trial.

            8.     The additional time requested by this stipulation is excludable in computing the
 3
                   time within which the indictment must be filed pursuant to the Speedy Trial Act,
 4
                   Title 18, United States Code, Section 3161(b), and considering the factors under
 5
                   Title 18, United States Code, Section 3161(h)(7)(A) and (B)(i) and (iv).
 6          9.     This is the second request for a continuance of the preliminary hearing requested
 7                 by the parties.

 8          THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the above-

 9   captioned matter currently scheduled for April 26, 2021 at 4:00 p.m. be vacated and continued to
     June 28, 2021, at 4:00 p.m., Courtroom
     ___________________________,            3A. p.m. in Courtroom 3A.
                                    2021, at 4:00
10

11
                       21st
12          DATED this ____ day of April, 2021.

13

14
                                                ____________________________________
15                                              HONORABLE DANIEL J. ALBREGTS
                                                United States Magistrate Judge
16

17

18

19

20

21

22

23

24

                                                       5
